Citation Nr: 1737508	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for a right foot disability.  

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for a right eye disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1986 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file.   


FINDINGS OF FACT

1.  At the January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his claim for an increased rating for his right foot condition; the request was transcribed on the record.  

2.  The Veteran's impairment of memory and other cognitive functions is related to his in-service helicopter accident, which resulted in head trauma.  

3.  The Veteran's current right eye disability is causally and etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The appeal for a compensable rating for a right foot disability has been withdrawn.  38 U.S.C.A. §§ 7105(d), 7108 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2016).

2.  The criteria for service connection for a TBI have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2016).

3.  The criteria for service connection for a right eye disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Here, on the record at the January 2017 hearing, the Veteran stated that he wished to withdraw his claim for an increased rating for his right foot condition.  Thus, the Veteran has withdrawn his substantive appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit, and the claim is withdrawn.  

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claims of service connection for a TBI and a right eye disability, any deficiencies as to VA's duties to notify and assist, as to these issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are rendered moot.

Service Connection 

TBI

The Veteran contends that he has residuals of a head injury sustained in service, to include memory and cognitive issues.  The Veteran has a current diagnosis for a TBI, and service treatment records (STRs) establish that the Veteran sustained a traumatic head injury in service in August 1988 when a helicopter fell from a jack and onto the Veteran.  At issue is whether the Veteran's current symptoms of cognitive and memory impairment are related to the in-service head injury.

There are conflicting medical opinions of record regarding this issue.  In May 2012, the Veteran underwent a VA examination for residuals of a TBI.  The VA examiner opined that the Veteran's claimed condition is at least as likely as not related to service.  However, the VA examiner indicated that while the Veteran did have a mild traumatic brain injury as a result of the head trauma from the August 1988 accident, this injury is not the cause of any of the Veteran's subsequent symptoms.    
The attached Disability Benefits Questionnaire (DBQ) expounds on the VA examiner's rationale.  The DBQ reflects the VA examiner's comments that the aircraft fell on top of the Veteran's head and that he reportedly struck his lower lip on the jack.  The VA examiner indicated that the Veteran was "without complaints" in the emergency room, and neurologic examination at the time was normal.  In the DBQ, the VA examiner opined that the Veteran's mild traumatic brain injury during service had not resulted in any residual deficits or symptomatology.  The VA examiner reasoned that the Veteran's symptoms of headache, diminished concentration and memory, and subjective difficulty with speech all developed years after the single mild TBI and are unrelated to it.

The Board finds the opinion to be of limited probative value.  At the outset, the Board notes that records have been lost and by no fault of the Veteran.  When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In consideration of the benefit of the doubt doctrine and the nature of the Veteran's head injury in service, the Board does not find the record to be a conclusive indication that the Veteran did not experience cognitive issues closer to the timing of the in-service helicopter accident.  As such, the Board is not persuaded by the May 2012 VA examiner's rationale that the Veteran's symptoms are not related to service because they developed later.  Additionally, that the Veteran did not present symptoms immediately following the accident does not necessarily negate that they developed at a later date but still as a result of the head injury.  A private opinion accounts for this possibility and explains that the Veteran's current symptoms are linked to the TBI.  

A May 2013 report from a private examiner, Dr. Davidson, indicates that she was seeing the Veteran for a neuropsychological evaluation secondary to ongoing cognitive and physical issues that impair his ability to function.  The report indicates that the Veteran was evaluated over four different sessions.  The report notes that the Veteran was involved in an accident in service when a helicopter fell on him and that he hit his head on the ground.  

The report indicates that numerous neurological tests were performed.  Pursuant to testing, the examiner indicated that the Veteran's verbal functioning IQ was in the 95th percentile while his performance IQ was in the 63rd percentile.  Dr. Davidson opined that the 33 point discrepancy between the Veteran's verbal and performance IQs is significant and is likely a result of organicity secondary to traumatic brain injury suffered from the helicopter accident.  Dr. Davidson reasoned that the Veteran is "definitely exhibiting characteristics consistent with diffuse brain trauma or a coup contre coup brain injury."  Dr. Davidson explained that coup contra coup brain injuries are where the brain bounces inside the skull causing diffuse brain trauma.  Dr. Davidson indicated that symptoms are unique to the individuals who have experienced this type of injury, and for the Veteran, he experiences a myriad of cognitive symptoms, such as memory, learning, processing speed, and even word finding difficulties on any given day.    

The Board finds this opinion highly probative.  Dr. Davidson reviewed the record and performed testing to objectively assess the Veteran's memory and cognitive abilities.  Additionally, she evaluated the Veteran on numerous occasions.  In support of her positive nexus opinion, Dr. Davidson explained why the Veteran's symptoms are consistent with injury to the brain as well as noted that symptoms of traumatic brain injury are unique.  Her explanation that the Veteran's symptoms are consistent with a brain injury sustained from the brain bouncing inside the skull are also consistent with the Veteran's credible statements that he hit his head when the aircraft fell on him.  Moreover, the record reflects that the only traumatic brain injury the Veteran has sustained resulted from the accident in service.  As such, the Board finds the private opinion to be a significantly probative indication that the Veteran's current symptoms are linked to the TBI sustained in service.  

Given the more probative positive opinion of Dr. Davidson, the Board finds that the Veteran's current cognitive issues are linked to the head injury sustained in service.  Thus, service connection for a TBI is warranted.  

Right Eye

The Veteran contends that his current right eye condition is related to service.  Specifically, the Veteran indicates that his eyesight in his right eye worsened following the August 1988 helicopter accident in service.  The record reflects a current diagnosis for a right eye condition of maculopathy, and it is established that the in-service helicopter accident occurred.  At issue is a direct link between the Veteran's current right eye condition and his service.

There are conflicting medical opinions of record.  In a May 2012 VA examination report, the VA examiner opined that the Veteran's current right eye condition is less likely than not related to service.  The VA examiner reasoned that neither eye was injured during the August 1988 helicopter accident except for jack fluid getting into the Veteran's eyes.  The examiner also noted that the Veteran had a severe baseball injury to his right eye as a child causing a hyphema, angle recession, and pigment deposition on the lens.  The examiner further reasoned that physical examinations performed one and two years after the helicopter accident, in October 1989 and November 1990, recorded the Veteran's best corrected visual acuity as 20/20 with each eye at distance.  

The examiner indicated that if the maculopathy of the Veteran's right eye were related to the helicopter accident, he would expect the Veterans' visual acuity to have decreased soon after the accident and certainly by one or two years after the accident.  The examiner further opined that the maculopathy and decreased vision of the Veterans' right eye is related to the severe injury sustained to his right eye as a child and that the visual acuities of his right eye during his physical examinations in 1989 in 1990 were recorded incorrectly.  The VA examiner also indicated that if not due to the childhood injury, the Veteran's maculopathy of his right eye occurred at a later date following the helicopter accident from some other cause.

The Board finds the VA examiner's rationale to be flawed.  The VA examiner indicated that the helicopter accident could not be the cause of the Veteran's maculopathy because he had normal visual acuity at distance one and two years later.  This rationale asserts that time is important, if not dispositive, in linking maculopathy to injury of the eye.  Yet, the VA examiner opined that an accident from the Veteran's childhood was the cause.  The Veteran was 25 years old at the time of the in-service helicopter accident.  Thus, any injury from childhood predated this accident by at least a decade.  If the passage of time negates a link between the Veteran's eye condition and the helicopter accident, it does not follow that the maculopathy could have manifested from an injury that occurred many years before the helicopter accident.  Furthermore, the Veteran's entrance examination indicates 20/20 vision, which, by the VA examiner's own logic, also negates that the Veteran's loss of visual acuity is due to the childhood injury.    

The Board notes that the Veteran was also diagnosed with multiple eye conditions following his childhood eye injury, as noted in the May 2012 VA examination report.  It is reasonable to believe that he would also have been diagnosed with maculopathy at that time had it existed, particularly if, as inferred by the VA examiner, time is an important factor.  Moreover, the VA examiner asserted conflicting rationales regarding the 1989 and 1990 examinations.  In negating a link between the Veteran's eye condition and the helicopter accident, the VA examiner relied on the 1989 and 1990 examinations indicating 20/20 vision.  Yet in indicating that the Veteran's eye condition is due to the childhood eye injury, the VA examiner indicated that the 1989 and 1990 examinations may have been incorrect.  If the 1989 and 1990 examinations were potentially incorrect, then the VA examiner's reliance on the results to negate a link between the Veteran's maculopathy and the helicopter accident is flawed.  Additionally, the VA examiner indicated that if the maculopathy is not due to the childhood eye injury, then it is due to some other cause after the helicopter accident.  This opinion is conclusory.  For these reasons, the Board does not afford probative value to this opinion.  

Moreover, the VA examiner only addressed the Veteran's visual acuity at distance.  A private opinion addresses the Veteran's visual acuity at near distance following the accident and explains why the change in visual acuity at near distance links the Veteran's current eye condition to the accident in service.  In a September 2012 letter, a private examiner, Dr. Houchin, indicated that although the Veteran suffered a previous traumatic injury to the right eye in childhood, the Veteran did not require glasses prior to the helicopter accident, as documented on his August 1986 entrance examination.  Dr. Houchin indicated that however, the Veteran required glasses on the next military ocular exam following the helicopter accident as documented in April 1988.  

Here, the Board notes that the helicopter accident occurred in August 1988, which means that the April 1988 eye examination predated the helicopter accident.  However, this oversight does not weaken the private examiner's rationale.  The April 1988 examination makes no mention of eyeglasses whereas the Veteran's November 1990 separation examination, which did follow the accident, notes the use of eyeglasses.  Thus, the record still supports Dr. Houchin's position that the Veteran did not require glasses prior to the helicopter accident.    

Dr. Houchin also indicated that the Veteran required bifocals by his early 30s to see at near, which is markedly premature considering that bifocals are not usually required until the early 40s.  Dr. Houchin indicated that traumatic brain injury can cause difficulty with accommodation and convergence, which would necessitate the use of glasses with bifocals at a much earlier age.  Dr. Houchin reasoned that thus, the need for glasses with both correction at distance and bifocals at near was more likely than not (greater than 50 percent medical certainty) caused by the August 1988 accident.

The Board finds Dr. Houchin's opinion to be highly probative.  As mentioned, the record does reflect that the Veteran did not require eyeglasses until after the August 1988 helicopter accident.  Additionally, Dr. Houchin accounted for the Veteran's vision both at distance and at near.  He also explained that the Veteran's need for eyeglasses with bifocals at near at an earlier age than normal is consistent with a TBI.  As the private opinion is supported by a well-explained rationale that is also in line with the record, the Board finds the private opinion to be the most probative.  

Given the more probative positive opinion of Dr. Houchin, the Board finds that the Veteran's current right eye condition is linked to his service.  Thus, service connection for a right eye disability is warranted.  


ORDER

The appeal for an increased rating for a right foot disability is dismissed.

Entitlement to service connection for a traumatic brain injury is granted.

Entitlement to service connection for a right eye disability is granted.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


